Filed 8/14/14
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                      B251154

        Plaintiff and Respondent,                (Los Angeles County
                                                 Super. Ct. No. PA076183)
        v.

JOHN GILBERT DELUCA,

        Defendant and Appellant.




        APPEAL from a judgment of the Superior Court of Los Angeles County, Daniel
B. Feldstern, Judge. Affirmed.
        Vanessa Place, under appointment by the Court of Appeal, for Defendant and
Appellant.
        Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, James William Bilderback II and
Tannaz Kouhpainezhad, Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant, John Gilbert Deluca, appeals from his conviction for violating Penal
Code section 290.011, subdivision (b).1 The trial court found true prior conviction
allegations within the meaning of sections 667, subdivisions (b) through (i), 667.5,
subdivision (b) and 1170.12. Defendant was sentenced to seven years, eight months in
state prison. We affirm the judgment.
       A transient sex offender is required to register as such. (§ 290.011, subd. (a).) A
transient sex offender is required to provide current information as to all places where he
or she sleeps, eats, works, or engages in leisure activities. (§ 290.011, subd. (d).) A
transient sex offender who moves to a residence has five working days within which to
register at that address. (§ 290.011, subd. (b).) Section 290.011, subdivision (b) states in
pertinent part, “A transient who moves to a residence shall have five working days within
which to register at that address, in accordance with subdivision (b) of Section 290.”
Pursuant to section 290.011, subdivision (g), “‘Residence’ means one or more addresses
at which a person regularly resides, regardless of the number of days or nights spent
there, such as a shelter or structure that can be located by a street address, including, but
not limited to, houses, apartment buildings, motels, hotels, homeless shelters, and
recreational and other vehicles.” (Italics added.) This definition is broad. (People v.
Gonzales (2010) 183 Cal. App. 4th 24, 37.)
       Our Supreme Court has repeatedly discussed the purpose of the sex offender
registration statutes. (§§ 290-290.024.) “[T]he [sex offender] registration act is intended
to promote the state’s interest in controlling crime and preventing recidivism in sex
offenders by making them readily available for police surveillance at all times. ([Wright
v. Superior Court (1977) 15 Cal. 4th 521, 527]; [s]ee also People v. McClellan (1993) 6
Cal. 4th 367, 376, fn. 7.)” (People v. Franklin (1999) 20 Cal. 4th 249, 254, italics added.)
Also, our Supreme Court has explained, “The purpose of [the lifelong sex offender
registration requirement] is ‘to assure that persons convicted of the crimes enumerated [in
section 290, subdivision (c),] shall be readily available for police surveillance at all times


       1
           Further statutory references are to the Penal Code.

                                              2
because the Legislature deemed them likely to commit similar offenses in the future.’
[Citations.]” (People v. McClellan, supra, 6 Cal.4th at p. 376, fn. 7, italics added; accord,
People v. Barker (2004) 34 Cal. 4th 345, 352; Wright v. Superior Court, supra, 15 Cal.4th
at p. 527.)
       Defendant argues there was insufficient evidence the shelter he frequented—a
National Guard Armory emergency winter shelter—was a “residence” within the
meaning of section 290.011, subdivision (b) in that: the shelter was only open from
December 1 to March 15 and from 6 p.m. to 7 a.m.; the shelter operation was set up anew
each night and taken down each morning; individuals who stayed at the shelter were
referred to as “clients,” not “residents”; the cots were set up in one large open area; there
was no segregation by gender; sex offenders were not separated from the rest of the
population; no mail could be received at the armory; there was no voicemail service; no
breakfast was served; clients could not store personal possessions; and cots were assigned
on a first-come, first-served basis, although no one was affirmatively turned away.
       We look to the language of the statute in light of its purpose. Our review is de
novo. (See In re Ethan C. (2012) 54 Cal. 4th 610, 627; People v. Licas (2007) 41 Cal. 4th
362, 367.) Our Supreme Court has observed: “When construing a statute, we look first
to its words, ‘“because they generally provide the most reliable indicator of legislative
intent.” [Citation.] We give the words their usual and ordinary meaning [citation], while
construing them in light of the statute as a whole and the statute’s purpose [citation].’
(Pineda v. Williams-Sonoma Stores, Inc. (2011) 51 Cal. 4th 524, 529-530.) ‘“If there is
no ambiguity in the language, we presume the Legislature meant what it said and the
plain meaning of the statute governs.” [Citation.] “Only when the statute’s language is
ambiguous or susceptible of more than one reasonable interpretation, may the court turn
to extrinsic aids to assist in interpretation.” [Citation.]’ (Id. at p. 530.)” (In re Ethan C.,
supra, 54 Cal.4th at p. 627; accord, Ceja v. Rudolph & Sletten, Inc. (2013) 56 Cal. 4th
1113, 1119.)
       There is nothing uncertain about the language of section 290.011, subdivision (g).
It clearly and unambiguously states that “residence” within the meaning of section

                                               3
290.011 includes a homeless shelter that can be located by a street address. The shelter
may be one of several addresses at which an individual regularly resides without regard
for the number of days or nights actually spent there. This broad definition is consistent
with the legislative purpose—to prevent recidivism by allowing law enforcement
authorities to monitor sex offenders at all times. Here, the homeless shelter defendant
frequented could be located by street address. Individuals were supplied with a cot and
blanket, showering facilities, dinner every evening, and a sack lunch. Transportation to
and from various points in the San Fernando Valley was provided. We conclude the
National Guard Armory was a residence within the meaning of section 290.011. Our
views in this regard are consistent with the aforementioned purposes of the sex offender
registration statutes—to ensure persons such as defendant are readily available for police
surveillance. (People v. Franklin, supra, 20 Cal.4th at p. 254; People v. McClellan,
supra, 6 Cal.4th at p. 376, fn. 7.)
       The judgment is affirmed.
                                      CERTIFIED FOR PUBLICATION




                                      TURNER, P. J.




We concur:




       MOSK, J.                                         MINK, J.*




       *
         Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                              4